In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                               NO. 09-20-00218-CV
                               ________________

                           IN THE INTEREST OF N.P.

________________________________________________________________________

                On Appeal from the County Court at Law No. 3
                       Montgomery County, Texas
                     Trial Cause No. 19-05-07070-CV
________________________________________________________________________

                           MEMORANDUM OPINION

      T.V. (“Mother”) appeals the trial court’s order terminating her parental rights

to her minor daughter, N.P., based on Texas Family Code subsections

161.001(b)(1)(D), (E), (N), and (O) and a finding that termination was in N.P.’s best

interest.1, 2 See Tex. Family Code Ann. § 161.001(b)(1)(D), (E), (N), (O), (2). In two

issues, Mother challenges the legal and factual sufficiency of the evidence


1 In parental rights termination cases, to protect the identity of the minors, we refer
to the children by a pseudonym or initials and family members by their relationships
to the children. See Tex. R. App. P. 9.8(b)(2).
2 Father signed an affidavit of voluntary relinquishment, and the trial court

terminated his rights in the same proceeding. Father is not a party to this appeal.
                                          1
supporting only predicate grounds D and E. 3 We affirm the trial court’s judgment

terminating Mother’s parental rights.

                                    Background

      On May 22, 2019, the Department of Family and Protective Services

(“Department”) filed its Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship naming N.P. as the subject of the suit. The Department supported the

petition with an affidavit of a Child Protective Services (CPS) worker. The intake

allegations in the affidavit were that the Department received a report that N.P. went

to the clinic with a black eye and stated that her caregiver hit her. The affidavit

alleged that the caseworker spoke with N.P. as well as the two aunts and a cousin

with whom she resided, who “all have special needs.” They lived with N.P.’s

maternal grandmother, who was their primary caretaker until she passed away in

February 2018. The affidavit further averred there was no legal documentation that

showed N.P. was under the care of any adult who could make legal, medical,



3 Mother does not challenge the trial court’s findings as to subsections N and O, nor
does she challenge the trial court’s finding that termination of her parental rights was
in the child’s best interest. Because Mother does not challenge predicate grounds N
and O or the trial court’s best interest finding, she has waived any complaint about
the sufficiency of the evidence to support those findings. See In re C.P.V.Y., 315
S.W.3d 260, 269 (Tex. App.—Beaumont 2010, no pet.); see also In re B.G.R., No.
04-19-00614-CV, 2020 WL 1015820, at *5 (Tex. App.—San Antonio Mar. 3, 2020,
no pet.) (mem. op.).
                                           2
financial, or educational decisions for the child and outlined the Department’s

attempts to contact the parents. The affidavit outlined N.P.’s speech difficulty and

noted a bruise by her eye, which was how the Department became involved; the

caseworker also noted that “[N.P.] appeared to be a happy little girl by the evidence

of her laughing and playing with her toy, interacting with her aunt and cousin very

well.” N.P. showed the caseworker where she injured her eye by pointing to a corner

in the kitchen and told her she had fallen while getting her chips.

      One of the aunts stated she did not work but gets food stamps and Medicaid

and appeared to have a developmental delay; this aunt reported that she was at a

store when N.P. fell, but the other aunt said that N.P. hit her eye on the corner in the

kitchen trying to get something out of the cabinet. The affidavit stated that one of

the aunts reported Mother does not live with them because she was on drugs, and

they have had N.P. since she was a baby. The affidavit explained that the family had

moved in with a family friend, M.V., since N.P.’s grandmother passed away,

because their living conditions “were horrible.” M.V. was out of town for work when

N.P. fell but said that the aunts would never hurt N.P. M.V. reported that she had

power of attorney for N.P., but it was only while N.P. was at school.

      The affidavit noted that the disposition for the original intake was “ruled out”

and that

      [t]here is not a preponderance of evidence that supports [the aunts]
      failed to provide the children with food, clothing, or shelter necessary
                                           3
      to sustain the life or health. The home had running water, electricity,
      and food. The home conditions do not pose a health and safety threat to
      the children. . . . The home was clean and no safety hazards were
      observed. Due to the availability of information, the allegations will
      receive a ruled out disposition.

      However, the affidavit’s “conclusion” was as follows:

      “[N.P.] is 5 years old and vulnerable due to her age with special needs.
      Her parents are unable to take care of her, and the Department is
      concerned about the level of care that she will be able to receive with
      the current caregivers with intellectual disabilities and no court orders
      regarding who can make any medical, educational, or future financial
      decisions for this child. For these reasons the Department [] is
      petitioning to be named the Temporary Managing Conservator of
      [N.P.]”

On May 30, 2019, following the initial show cause hearing, the trial court entered

orders appointing the Department as N.P.’s temporary managing conservator.4

                                  Trial Evidence

Testimony of Jeff Sermons

      Jeff Sermons, the Department conservatorship caseworker testified that N.P.

came into the Department’s care after she was sent to live with her aunts who also

lived with developmental delay disabilities, and there was a concern they could not



4The final hearing did not take place until August 12, 2020; however, the trial court
entered an order granting an extension finding “that extraordinary circumstances
necessitate that the child the subject of this suit remain[] in the temporary managing
conservatorship of [the Department], and that continuing the appointment of the
Department as temporary managing conservator is in the best interest of the child.”
See Tex. Fam. Code Ann. § 263.401. The trial commenced within 180 days of this
extension per the statute. See id.
                                          4
appropriately care for N.P. Mother did not leave any type of documentation where

they could tend to N.P.’s medical or educational needs, and Mother “was missing in

action” at that point and believed to be homeless and addicted to illegal drugs.

Sermons testified that N.P was “very delayed[]” and had speech issues. She was

healthy, but her teeth were in bad shape and she required “a lot of dental work.” She

loved her aunts, but they could not care for her appropriately. Sermons testified that

the Department’s finding for Mother was “[r]eason to believe for neglectful

supervision.”

       Mother “show[ed] up” approximately six months into the case, about the time

Sermons began handling the case. Sermons testified that Mother had not seen N.P.

since he had been assigned the case, which had been at least eight months, and the

records do not indicate that Mother had any contact with N.P. after June 2019.

Sermons testified that he met with Mother several times and that she advised him

that “she’s been homeless, that she’s in transit[]” and “her stability was just not

there.” On more than one occasion, Mother told Sermons she was unable to care for

N.P.

       Sermons confirmed that Mother tested positive for amphetamines in January

of 2020 and had a baby after that who tested positive for amphetamines. 5 Sermons



5The drug test results admitted at trial showed that Mother tested positive for
amphetamines and methamphetamines.
                                          5
testified that the other baby, born in May, remained in the hospital at the time of

trial, and was born prematurely at twenty-six weeks. Sermons explained that he

discussed the new baby with Mother, and she advised that her plan was

relinquishment. Sermons expressed concerns about Mother’s ongoing drug use and

demonstrated inability to care for N.P. due to her drug use and homelessness.

      Sermons testified they visited with Mother about possible placements, and

there were no appropriate family members. N.P. was in foster care during the

pendency of the case, and Sermons testified that the Department had recently “found

a forever family for [N.P.]” He explained that N.P. met with the potential adoptive

parents, and it went “really, really well.” Sermons testified that he felt that this would

likely be her forever family who would adopt her, and they understand her special

needs. Sermons confirmed that N.P.’s dental problems had been resolved, but her

medical issues are ongoing due to the chromosomal abnormalities.

      Sermons explained that they developed a service plan for Mother, he went

over it with her in January, and she appeared to understand it. Sermons testified that

Mother was aware her rights could be subject to termination. Sermons testified that

Mother did not complete anything in the service plan other than to take one drug

test. Sermons testified that he attempted to send her for additional drug tests after

January, but the phone numbers he had for her were either not working or had been

disconnected, and his contact with her was “very, very sporadic.” Sermons testified

                                            6
that he last had contact with Mother a month before trial, and at that time, she had

not taken any parenting classes, obtained housing, had a substance abuse assessment,

or attended counseling. Sermons indicated he told Mother she could set up visits and

that she could have visited with N.P., but she chose not to do that.

      Sermons opined that Mother is not able to care for N.P., and he believed it

was in N.P.’s best interest for both parents’ rights to be terminated. Sermons agreed

it would significantly impair N.P.’s physical or emotional welfare if either parent

had custody of her. He based his opinion on Mother’s past history of abandonment,

homelessness, and illegal drug use plus the fact that Mother had not had any

significant contact with N.P. for more than one year at the time of trial.

      Sermons described the efforts the Department took to find a family placement

for N.P. Sermons explained the foster family they chose was “a really good fit[,]”

because they provided structure, appropriate redirection, and they understood N.P.’s

needs may extend into adulthood and were prepared to deal with that possibility.

Sermons testified that N.P. has a chromosomal condition – 7P chromosome deletion

and what some of her issues were associated with that, including slight facial

deformities that affected her speech. Sermons explained that people tend to

underestimate N.P., but she is “very bright.” Sermons explained that the adoptive

family already had several visits, scheduled their overnight visit, and they planned

to place N.P. with the family shortly after the trial. Sermons indicated that N.P.’s

                                          7
potential adoptive parents are “open[]” to the idea of taking N.P.’s infant sibling as

well but want to get N.P. adjusted first.

Testimony of Elizabeth Chapman

      Elizabeth Chapman, the assigned CASA representative for N.P., testified at

trial. She described N.P. as “very lively[]” and that she has “little breakthroughs of

intelligence where you think she’s smarter than she’s appearing to be.” Chapman

testified that the foster mother has done a good job meeting N.P.’s many needs –

medical, dental, psychological, and chromosome testing, none of which had been

addressed before she was in CPS custody. With the new diagnosis, they know how

to help her and can move forward. Chapman testified that N.P. is in special education

classes, receives speech therapy, special attention, and is improving.

      Chapman said she only met Mother once, in the hallway of the courthouse

“when she showed up.” Chapman testified they talked about Mother’s plans, and she

had “no concrete plan.” According to Chapman, Mother seemed concerned about

N.P. Chapman described her discussion with Mother as “more that she didn’t have

a home[;] [s]he was aware she was on drugs and needed some place to go.” Chapman

explained that “[Mother] didn’t say she was actively using drugs. She said she had

to go somewhere to get over it.”

      Chapman had been associated with N.P.’s case since the outset in May 2019,

and Mother never made any attempts to visit. Chapman indicated Mother never

                                            8
provided any kind of financial or other support for N.P. Chapman testified that

Mother did not complete any services on her family service plan. Chapman was

aware of Mother’s lack of means but was critical of Mother in refusing help from

the Department and failing to make much effort to visit with N.P. or accomplish the

steps necessary in her family plan to be reunified with N.P. Chapman confirmed that

Sermons and the Department offered help, transportation, and other services, which

Mother refused to accept, and she believed that CPS did everything they could to

help Mother. It was Chapman’s opinion that Mother completely abandoned N.P. for

the year prior to trial.

       Chapman confirmed she worked through potential family placements and was

involved in the process of selecting N.P.’s forever family. She agreed with Sermons

that the potential adoptive family is N.P.’s best option, because they “seem to be

very able to help her in many ways.” Chapman testified that the prospective family

“was stellar . . . I think it was instantly a good fit[]” and felt it would be a good plan

going forward. Chapman said she did not have any concerns about the adoptive

family.

       She felt termination would be in N.P.’s best interest, because she would have

“more of an assured future[]” and neither parent had “any means of working their

schedules or getting an appropriate home for her or . . . way to create a permanent




                                            9
home. It was just nothing.” She felt it was in N.P.’s best interest to be placed with

the potential adoptive family.

Other Evidence
      Additional evidence admitted at trial without objection included the service

plan, Mother’s drug test results showing a January 2020 positive drug test for

methamphetamines, and status hearing order incorporating the service plan. Mother

did not appear in person at the hearing, but her attorney made a statement on the

record describing how she notified Mother of the proceedings and confirmed

Mother’s awareness of them.

Trial Court’s Findings

      The trial court found by clear and convincing evidence that termination of the

parent-child relationship between Mother and N.P. was in N.P.’s best interest and

that the Department established the grounds for termination by clear and convincing

evidence of subsections D, E, N, and O. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E), (N), (O), (2). Those predicate grounds included that Mother

knowingly allowed the child to remain in conditions that endangered her physical

and emotional well-being, engaged in conduct, or knowingly left the child with

persons who engaged in conduct that endangered her physical emotional well-being,

constructively abandoned the child, and failed to follow a court-ordered service plan.

See id.


                                         10
Standard of Review
      The standard of proof required in cases involving termination of parental

rights is clear and convincing evidence. See id. § 161.001(b); In re E.N.C., 384

S.W.3d 796, 802 (Tex. 2012) (citing In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002)).

Clear and convincing evidence is defined as “the measure or degree of proof that

will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007.

      When conducting a legal sufficiency review of the termination of parental

rights,

      a court should look at all the evidence in the light most favorable to the
      finding to determine whether a reasonable trier of fact could have
      formed a firm belief or conviction that its finding was true. To give
      appropriate deference to the factfinder’s conclusions and the role of a
      court conducting a legal sufficiency review, looking at the evidence in
      the light most favorable to the judgment means that a reviewing court
      must assume that the factfinder resolved disputed facts in favor of its
      finding if a reasonable factfinder could do so. A corollary to this
      requirement is that a court should disregard all evidence that a
      reasonable factfinder could have disbelieved or found to have been
      incredible. This does not mean that a court must disregard all evidence
      that does not support the finding. Disregarding undisputed facts that do
      not support the finding could skew the analysis of whether there is clear
      and convincing evidence.

In re J.F.C., 96 S.W.3d at 266; see also In re E.N.C., 384 S.W.3d at 802.

      In a factual sufficiency review, we “give due consideration to evidence that

the factfinder could reasonably have found to be clear and convincing.” In re J.F.C.,

96 S.W.3d at 266. We must determine “‘whether the evidence is such that a

                                           11
factfinder could reasonably form a firm belief or conviction about the truth of the

State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). “If, in

light of the entire record, the disputed evidence that a reasonable factfinder could

not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.” Id. We defer to the factfinder’s findings, and we cannot substitute our

judgment for the factfinder’s. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The

factfinder is the sole arbiter of assessing the witnesses’ credibility and

demeanor. See id. at 109 (quoting In re J.L., 163 S.W.3d 79, 86–87 (Tex. 2005)).

      Only one predicate finding under section 161.001(b)(1) is necessary to

support a judgment of termination when there is also a finding that termination is in

the child’s best interests. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (applying

previous version of the statute). Here, Mother does not contest the predicate findings

for termination under N or O. Accordingly, we can affirm the termination on those

grounds alone. See In re C.M.C., 554 S.W.3d 164, 169 (Tex. App.—Beaumont 2018,

no pet.). However, Mother challenges the endangerment findings, and given the

potential future consequences of a finding under subsections D or E for a parent of

a different child, due process concerns and the requirement for a meaningful appeal

mandate an analysis of these grounds. See In re N.G., 577 S.W.3d 230, 236–37 (Tex.

2019) (per curiam); In re C.M.C., 554 S.W.3d at 169; see also Tex. Fam. Code Ann.

                                          12
§ 161.001(b)(1)(M) (providing a sufficient basis to terminate parental rights based

on a previous section 161.001(b)(1)(D) or (E) finding).

                                       Analysis

      In two issues, Mother challenges the sufficiency of the evidence to support

termination under subsections D and E. Subsection D allows for the termination of

parental rights if clear and convincing evidence supports that the parent “knowingly

placed or knowingly allowed the child to remain in conditions or surroundings which

endanger the physical or emotional well-being of the child[.]” Tex. Fam. Code Ann.

§ 161.001(b)(1)(D). Under subsection E, parental rights may be terminated if clear

and convincing evidence establishes the parent “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical

or emotional well-being of the child[.]” Id. § 161.001(b)(1)(E). The Texas Supreme

Court has explained that “‘endanger’ means to expose to loss or injury; to

jeopardize.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)

(citation omitted). To endanger a child, “it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id. (citations omitted).

Because evidence of grounds D and E is often interrelated, we may consolidate our

review of the evidence supporting these grounds. In re J.L.V., No. 09-19-00316-CV,

2020 WL 1161098, at *10 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied)

(mem. op.).

                                           13
       “Subsection D requires the endangerment to the child to be the direct result

of the child’s environment.” See In re J.H., No. 09-20-00056-CV, 2020 WL

4516860, at *10 (Tex. App.—Beaumont Aug. 6, 2020, no. pet) (mem. op.) (citation

omitted). “Endangerment under subsection (D) arises from a child’s environment

and a parent’s disregard for the potential for danger created by the environment.” In

re I.V.H., No. 01-19-00281-CV, 2019 WL 4677363, at *5 (Tex. App.—Houston [1st

Dist.] Sept. 26, 2019, pet. denied) (mem. op.) (citation omitted). We consider the

child’s environment before the Department obtained custody in our subsection D

endangerment analysis. See In re J.L.V., 2020 WL 1161098, at *10. Under

subsection D, termination may be based on a parent’s single act or omission. In re

A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003, pet. denied). It is

unnecessary that a parent know with certainty the child is in an endangering

environment; instead, awareness of the potential for danger and disregarding the risk

is enough to show endangering conduct. See J.H., 2020 WL 4516860, at *10

(citations omitted).

      Termination under subsection E necessitates more than a single act or

omission, rather the evidence must “show a conscious course of conduct.” In re

C.M.C., 554 S.W.3d at 172 (citing In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—

Fort Worth 2003, no pet.). In our analysis of subsection E, we may consider actions




                                         14
occurring before and after a child’s birth to establish a “course of conduct.” See id.

(citation omitted).

      Evidence of a parent’s drug use can support the conclusion that the child’s

surroundings endanger her physical or emotional well-being under subsection D and

qualify as a “voluntary, deliberate, and conscious course of conduct endangering the

child’s well-being under subsection (E).” In re C.V.L., 591 S.W.3d 734, 751 (Tex.

App.—Dallas 2019, pet. denied) (citation omitted); In re S.R., 452 S.W.3d 351, 361–

62 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). A parent’s continued drug

use after the child’s removal is conduct that risks parental rights and may be

considered as supporting an endangering course of conduct under E. See Cervantes-

Peterson v. Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253 (Tex.

App.—Houston [1st Dist.] 2006, no pet.) (noting that mother’s continued narcotics

use after child’s removal in the face of drug testing, jeopardized her relationship with

her child).

      With respect to subsection D, Mother contends that “[w]hile the Department

may have ‘concerns’ about the aunts’ capabilities, no evidence was presented as to

how the aunt’s care ‘endangered’ N.P.” We disagree. Although the record is clear

that N.P.’s aunts loved her, and the Department was able to rule out that her aunts

hit her in the eye, which was the reason for the initial intake, the record was replete

with evidence regarding N.P.’s unaddressed speech impediment, developmental

                                          15
delay, educational issues, and dental issues. See In re K.S.O.B., No. 01-18-00860-

CV, 2019 WL 1246348, at *19 (Tex. App.—Houston [1st Dist.] Mar. 19, 2019, no

pet.) (noting in context of best interest determination “[a] child’s basic needs include

routine medical and dental care[]”) (citations omitted) (mem. op.); In re R.S., No.

02-15-00137-CV, 2015 WL 5770530, at *4 (Tex. App.—Fort Worth, Oct. 1, 2015,

no pet.) (mem. op.) (in the context of D and E noting that the children’s untreated

medical conditions and developmental condition supported endangerment finding).

None of these needs were being met while N.P. lived with her aunts. Moreover,

Mother failed to give the aunts the necessary tools to deal with any of these issues

in the form of a guardianship or other legal documentation to provide them the

authority to address these issues. During the time Mother left N.P. with her relatives,

the record established Mother also was using drugs, and the Department could not

locate Mother at the time of removal.

      Through the caseworker’s testimony, the Department established that after

N.P. came into the Department’s care, she underwent educational testing, required

extensive dental work, required speech therapy, needed a special education program,

and that medical testing resulted in her being diagnosed with a chromosomal issue.

Mother’s decision to leave N.P. with her “developmentally delayed” relatives and

neglecting to provide any documentation needed for them to care for N.P.’s

extensive dental, medical, and educational problems was enough for the trial court

                                          16
to conclude that Mother had exposed N.P. to risk of loss or injury. See Boyd, 727

S.W.2d at 533. “Neglect can be as dangerous to the [child’s] well-being as direct

physical abuse.” In re S.B., 597 S.W.3d 571, 584 (Tex. App.—Amarillo 2020, pet.

denied) (citing In re M.C., 917 S.W.2d 268, 270 (Tex. 1996) (per curiam)). The

evidence established Mother disregarded the potential danger to N.P. created by

leaving N.P. in this environment. In re I.V.H., 2019 WL 4677363, at *5. This,

coupled with Mother’s drug use and inaccessibility, supported the trial court’s

determination that Mother knowingly placed or knowingly allowed N.P. to remain

in conditions or surroundings which endangered N.P.’s physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D).

      With respect to subsection E, the trial court heard evidence of Mother’s

ongoing drug use. “[A] parent’s use of narcotics and its effect on his or her ability

to parent may qualify as an endangering course of conduct.” In re J.O.A., 283 S.W.3d

336, 345 (Tex. 2009). Specifically, the evidence established, in the form of the

caseworker’s testimony and drug tests admitted at trial, that after the Department

removed N.P. and during the pendency of this case, Mother tested positive for drugs.

The evidence further established that in May 2020, months after Mother’s positive

drug test, she prematurely gave birth to another child who tested positive for

amphetamines at birth. This established a voluntary and deliberate course of conduct

by Mother. See In re C.V.L., 591 S.W.3d at 751. The caseworker explained that there

                                         17
were concerns about Mother’s ongoing drug use and homelessness. Mother’s

continued drug use after N.P.’s removal and during her pregnancy with another child

is conduct that risked her parental rights and may be considered as supporting an

endangering course of conduct. See Cervantes-Peterson, 221 S.W.3d at 253; see also

In re S.R., 452 S.W.3d at 361–62. The caseworker further testified that Mother

acknowledged she needed help and repeatedly indicated she was not able to care for

N.P. The caseworker and the CASA representative outlined their attempts to assist

Mother and explained she did not accept the offered assistance.

      Viewing the evidence in the light most favorable to the trial court’s findings,

we conclude that the trial court could reasonably have formed a firm belief or

conviction that Mother (1) knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endangered her physical or emotional

well-being and (2) engaged in conduct or knowingly placed the child with persons

who engaged in conduct that endangered the child’s physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); see also In re J.F.C., 96

S.W.3d at 266; In re J.T.G., 121 S.W.3d at 125. We overrule Mother’s issues.

                                    Conclusion

      We conclude the evidence was legally and factually sufficient to support the

trial court’s endangerment findings under subsections D and E. Having overruled

the Mother’s two issues, we affirm the trial court’s termination order.

                                         18
      AFFIRMED.



                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on December 21, 2020
Opinion Delivered January 21, 2021

Before Kreger, Horton, and Johnson, JJ.




                                      19